DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “|d1-d2|/max(d1, , d2) < 15%” in line 6 and the claim also recites “|d1-d2|/max(d1, , d2) < 8%” in line 6 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the limitation “|d1-d2|/max(d1, , d2) < 8%” will be considered optional.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30 recites the broad recitation “|d1-d2|/max(d1, , d2) < 15%” in line 5 and the claim also recites “|d1-d2|/max(d1, , d2) < 8%” in line 5 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the limitation “|d1-d2|/max(d1, , d2) < 8%” will be considered optional.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8, 12-14, 18-20, 23, 25-27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waydbrink et al. (DE 102015117753 A1, hereafter Waydbrink ‘753, with machine translation).
Note: references to Waydbrink ‘753 refer to the location in the machine translation.
Claims 1 and 25: Waydbrink ‘753 teaches a vacuum lock for a vacuum coating apparatus (abstract, [0003]) comprising:
a chamber for receiving a substrate carrier (122, 122s) and having an upper chamber part and a lower chamber part (Figs. 1-6, [0036], [0123]), wherein the chamber comprises a first and second inner surface (Figs. 1-6),
a conveyor (106) with drive components (106a, 106b) for conveying the substrate carrier (Figs. 1-6, [0112], [0125]),
a flow channel assembly (202, 202a) for evacuating and venting the chamber (Figs. 1-6, [0137]), said flow channel assembly being configured to cause a gas flow in a first region (108a) between the first inner surface and a first substrate carrier surface facing the first inner surface and in a second region (108b) between the second inner surface and a second substrate carrier surface facing the second inner surface (Figs. 1-6, [0138]),
wherein a first distance (d1) between the first inner surface and the first substrate carrier can be about 0.5 cm to about 20 cm ([0039]), a second distance (d2) between the second inner surface and the second substrate carrier can be about 0.5 cm to about 20 cm ([0039]), and the length (L) of the substrate carrier can be about 2 cm to about 60 cm ([0094]), giving a ratio of d1:L of about 0.008 to about 10, and a ratio of d2:L of about 0.008 to about 10.

With respect to claim 1, Waydbrink ‘753 does not explicitly teach that the ratio of the first distance to length of the substrate carrier is smaller than 0.1. However, the claimed ratio range of smaller than 0.1 is obvious over the ratio range of about 0.008 to about 10 taught by Waydbrink ‘753 because they overlap. See MPEP 2144.05.
With respect to claim 1, Waydbrink ‘753 does not explicitly teach that the ratio of the second distance to length of the substrate carrier is smaller than 0.1. However, the claimed ratio range of smaller than 0.1 is obvious over the ratio range of about 0.008 to about 10 taught by Waydbrink ‘753 because they overlap. See MPEP 2144.05.

The apparatus of Waydbrink ‘753 also reads on the vacuum coating plant comprising said apparatus.

	Claim 2: Waydbrink ‘753 teaches that the first region (108a) and second region (108b) can have the same gas flow properties ([0146]).
	Therefore, the ratio of gas flow resistance in the area between the first inner surface and a first substrate carrier surface facing the first inner surface (108a) to the gas flow resistance in the area between the second inner surface and a second substrate carrier surface facing the first inner surface (108b) is 1.

	Claim 3: Waydbrink ‘753 teaches that the pressure in the first region and the second region can be the same ([0124]). Therefore, the difference in the pressure between the first carrier surface and the second carrier surface can be 0 Pa.

Claim 4: Waydbrink ‘753 teaches a vacuum lock for a vacuum coating apparatus (abstract, [0003]) comprising:
a chamber for receiving a substrate carrier (122, 122s) and having an upper chamber part and a lower chamber part (Figs. 1-6, [0036], [0123]), wherein the chamber comprises a first and second inner surface (Figs. 1-6),
a conveyor (106) with drive components (106a, 106b) for conveying the substrate carrier (Figs. 1-6, [0112], [0125]),
a flow channel assembly (202, 202a) for evacuating and venting the chamber (Figs. 1-6, [0137]), said flow channel assembly being configured to cause a gas flow in a first region (108a) between the first inner surface and a first substrate carrier surface facing the first inner surface and in a second region (108b) between the second inner surface and a second substrate carrier surface facing the second inner surface (Figs. 1-6, [0138]),
wherein the pressure in the first region and the second region can be the same during evacuation of the chamber ([0124]), and, therefore, the difference in the pressure between the first carrier surface and the second carrier surface can be 0 Pa during evacuation of the chamber,
wherein the evacuation gives a change in pressure of more than 0.3 bar (300 hPa) over the course of 1 minute ([0188], [0189]), giving a pressure change rate of more than 5 hPa/s.

With respect to claim 4, Waydbrink ‘753 does not explicitly teach that the pressure change rate exceeds 100 hPa/s. However, the claimed pressure change rate of exceeding 100 hPa/s is obvious over the pressure change rate of more than 5 hPa/s taught by Waydbrink ‘753 because they overlap. See MPEP 2144.05.

Claim 5: Waydbrink ‘753 teaches that the conveyor positions the substrate such that the first distance (d1) between the first inner surface and the first substrate carrier is the same as the second distance (d2) between the second inner surface and the second substrate carrier ([0039]).
Therefore, |d1-d2|/max(d1, d2) can be 0%.

Claim 6: Waydbrink ‘753 teaches that the flow channel assembly comprises at least one channel (lower 202a) which causes a gas flow (110) perpendicular to a longitudinal direction in the first region and the second region (Figs. 1-6, [0114], [0118]) where the gas does not flow in a direction perpendicular to the first flow (Figs. 1-6) and, therefore, does not flow parallel to the longitudinal direction.
Claim 7: Waydbrink ‘753 teaches that the flow channel assembly can comprise a second channel (upper 202a) which extends parallel to the at least one channel (lower 202a) (Figs. 1-6).
Claim 8: Waydbrink ‘753 teaches that the vacuum lock can be configured to evacuate the chamber via the at least one channel and at least one additional channel ([0159]).
Claim 12: Waydbrink ‘753 teaches that the at least one channel can comprise a first channel (right 202o) and a second channel (left 202o) which are in fluid communication by means of an aperture (Fig. 3, [0159], [0183]).
Claim 13: Waydbrink ‘753 teaches that the first and second channels can include a device which controls flow through the first and second channels through the aperture ([0159], [0183]).
Claim 14: Waydbrink ‘753 teaches that the at least one channel comprise a port in fluid communication with a pump arrangement ([0045]), which corresponds to the claimed evacuating device.
	Claim 18: Waydbrink ‘753 teaches that the vacuum lock can further comprise a gas inlet plate (304), which corresponds to the claimed gas baffle plate, which deviates gas flow during venting (Figs. 1-6, [0147]).
	Claim 19: Waydbrink ‘753 teaches that the vacuum lock can further comprise a piping system, which corresponds to the claimed connecting piece, for connection with a pump, which corresponds to the claimed evacuating device ([0045]).
	Claim 20: Waydbrink ‘753 teaches that the vacuum lock can further comprise at least one valve between the chamber and evacuating device ([0096], [0154]).
	Claim 23: Waydbrink ‘753 teaches that the vacuum lock can further comprise lines for fluid communication (202o) configured symmetrically to each other between the evacuating device and opposing sides of the chamber (Figs. 1-6, [0159], [0183]).

	Claim 26: Waydbrink ‘753 teaches a method for introducing a substrate carrier into a vacuum coating apparatus (Fig. 7, abstract, [0003]), comprising:
	positioning a substrate carrier (122) with a plurality of substrates (122s) within a camber of a vacuum lock (Figs. 1-6, [0036], [0123]);
	generating a gas flow (110) on a first substrate carrier surface and a second substrate carrier surface (Figs. 1-6, [0137], [0138]),
wherein a first distance (d1) between the first inner surface and the first substrate carrier can be about 0.5 cm to about 20 cm ([0039]), a second distance (d2) between the second inner surface and the second substrate carrier can be about 0.5 cm to about 20 cm ([0039]), and the length (L) of the substrate carrier can be about 2 cm to about 60 cm ([0094]), giving a ratio of d1:L of about 0.008 to about 10, and a ratio of d2:L of about 0.008 to about 10.

With respect to claim 26, Waydbrink ‘753 does not explicitly teach that the ratio of the first distance to length of the substrate carrier is smaller than 0.1. However, the claimed ratio range of smaller than 0.1 is obvious over the ratio range of about 0.008 to about 10 taught by Waydbrink ‘753 because they overlap. See MPEP 2144.05.
With respect to claim 26, Waydbrink ‘753 does not explicitly teach that the ratio of the second distance to length of the substrate carrier is smaller than 0.1. However, the claimed ratio range of smaller than 0.1 is obvious over the ratio range of about 0.008 to about 10 taught by Waydbrink ‘753 because they overlap. See MPEP 2144.05.

Claim 27: Waydbrink ‘753 teaches that the first region (108a) and second region (108b) can have the same gas flow properties ([0146]).
	Therefore, the ratio of gas flow resistance in the area between the first inner surface and a first substrate carrier surface facing the first inner surface (108a) to the gas flow resistance in the area between the second inner surface and a second substrate carrier surface facing the first inner surface (108b) is 1.

Claim 30: Waydbrink ‘753 teaches that the conveyor positions the substrate such that the first distance (d1) between the first inner surface and the first substrate carrier is the same as the second distance (d2) between the second inner surface and the second substrate carrier ([0039]).
Therefore, |d1-d2|/max(d1, d2) can be 0%.

Claim 31: Waydbrink ‘753 teaches that the chamber can be evacuated by at least one channel (lower 202a) which causes a gas flow (110) perpendicular to a longitudinal direction in the first region and the second region (Figs. 1-6, [0114], [0118]) where the gas does not flow in a direction perpendicular to the first flow (Figs. 1-6) and, therefore, does not flow parallel to the longitudinal direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG
/SHAMIM AHMED/Primary Examiner, Art Unit 1713